Citation Nr: 0026223	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for the veteran's left 
knee disability, currently evaluated at 20 percent, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  He died in March 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to his death, the veteran's left knee disability 
was characterized by pain, tenderness, and instability.

3.  Prior to his death, the veteran's left knee disability 
was also productive of degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disability, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991); 38 C.F.R. §§ 3.1000, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for the assignment of a separate 10 percent 
evaluation for degenerative joint disease of the left knee, 
for purposes of accrued benefits, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991); 38 C.F.R. §§ 3.1000, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1999).  Applications for accrued benefits must be 
filed within one year after the date of the veteran's death.  
Id.  In order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In the present case, the RO originally granted service 
connection for residuals of a left knee injury in a July 1987 
rating decision and assigned a noncompensable evaluation 
effective from June 1986.  The evaluation assigned for this 
disability was subsequently increased to 10 percent effective 
from July 1989.  The veteran filed a timely Notice of 
Disagreement and substantive appeal to a January 1995 rating 
decision that continued the 10 percent rating.  The rating 
was subsequently increased to 20 percent effective from July 
1994.  However, during the pendency of the appeal, the 
veteran died.

As a preliminary matter, the Board finds that the appellant's 
claim for an evaluation in excess of 20 percent for the 
veteran's left knee disability, for purposes of accrued 
benefits, is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the appellant in 
establishing her claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  In evaluating disabilities of the musculoskeletal 
system it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, pain on movements, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

In the present case, as the veteran is deceased, the Board 
will examine the symptomatology of the veteran's left knee 
disability prior to his death.  VA outpatient records from 
May to July 1994 show that the veteran presented with 
complaints of left knee pain and giving out.  The left 
quadriceps were measured as 3/4 of an inch smaller than the 
right.  No other findings were made and the veteran was 
instructed to exercise.  A Cybex test performed in June 1994 
found that the left knee was nearly as strong or stronger 
than the right.  A statement from a VA physician received in 
July 1994 reported that the veteran's knee was unstable and 
gave out, and that his employment should be modified to avoid 
working at heights.

During a VA examination in August 1994, the veteran reported 
that he worked as an elevator inspector.  He complained of 
pain and giving out of the left knee, and increased pain and 
swelling with use.  Physical examination found normal 
patellar tracking, mild varus deformity, no medial or lateral 
laxity, and no point tenderness or crepitus.  Range of motion 
was to 120 degrees, with 2 degrees less hyperextension 
compared to the right.  Lachman's, anterior and posterior 
Drawer, patellar apprehension sign, Steinmann's, and 
McMurray's were all recorded as negative.

It was noted that a November 1993 x-ray had shown mild medial 
tibial sclerosis and minimal joint space narrowing.  The 
current x-ray showed minor osteophyte formation of the tibial 
spine, unchanged, with no significant joint space narrowing.  
The examiner commented that the etiology of the left knee 
giving out was unclear because the quadriceps strength was 
good and the ligaments appeared stable.  The veteran did have 
early degenerative changes of the joint.

Records from Jeffrey B. McIntosh, M.D., include a February 
1995 physical examination that found no swelling, ecchymosis, 
erythema, or instability of the knee.  Tenderness to 
palpation of the anterior medial aspect and medial joint line 
was present.  Apley's test caused discomfort with internal 
and external rotation of the lower extremity.  The range of 
motion was full but tender at the extremes of flexion.  The 
radiographic report showed very mild degenerative changes and 
the veteran was assessed with early degenerative joint 
disease.

In March 1995, the veteran presented for evaluation with 
complaints of left knee pain, swelling, and giving out.  
Physical examination discerned significant tenderness in the 
anterior and medial aspect of the knee, and with palpation of 
the medial joint line, consistent with probable cartilage 
tear in the medial joint compartment.  There was no 
instability to varus or valgus stress, and anterior and 
posterior signs were negative.  Range of motion was full but 
tender at the extremes of flexion.  The impression was 
internal derangement of the left knee.

Later that month, the veteran showed no improvement of the 
left knee despite corticosteroid injection, anti-inflammatory 
medication, bracing, and physical therapy.  He experienced 
significant discomfort with walking.  The veteran underwent a 
recommended arthroscopy that month and postoperative 
diagnosis was degenerative joint disease of the left knee, 
and medial and lateral synovial plicas and synovitis.  He 
returned to work in April 1995.  The following month, he 
continued to complain of pain despite the arthroscopic 
surgery and the corticosteroid injection.

During a VA examination in August 1995, the veteran reported 
no decrease in pain since his arthroscopy.  He used a cane 
and stated that his knee gave out once or twice per day.  He 
had constant pain and it occasionally awakened him at night.  
It was difficult for him to climb stairs and to walk on 
uneven ground.  Upon examination, range of motion was 5 to 
115 degrees, with 2+ crepitus.  There was no effusion or 
instability, and a negative patella bellotment, patella grind 
test, and Lachman.  Popping, but no pain, was present with 
Steinmann and McMurray tests.  There was minimal tenderness 
over the medial aspect at the joint line, and anterior and 
posterior drawer were intact.  The examiner reviewed the 
prior x-rays and the photographs from the arthroscopy and 
observed that the veteran had mild to moderate degenerative 
changes.  He noted the presence of weaker quadriceps strength 
on the left and stated that the veteran's instability was 
probably secondary to pain.

During a VA examination in October 1996, the veteran stated 
that he had been given several braces for his left knee 
instability but that they did not help.  He walked with a 
cane to keep from falling.  If he was active, then he had to 
remain in bed the following day.  On a good day, he could 
work for four hours before he was impaired by his knee pain.  
Upon examination, it was observed that the veteran walked 
with a cane and slightly favored his left leg.  There was no 
effusion or joint line tenderness.  A palpable osteophyte was 
felt in the medial femoral chondyle.  Range of motion was 
from 10 to 130 degrees on the left, and from 10 to 135 
degrees on the right.  There was no pain or locking with 
meniscal compression, no grind or pain with patellar shrug, 
no instability to varus or valgus stress, and no Lachman's 
instability.  Quadriceps and biceps on the left were 4+/5 
compared to the right.  The x-ray report showed minimal joint 
space narrowing and degenerative joint disease.  The veteran 
was assessed with probable osteochondral defects or 
degenerative changes.  The examiner believed that the giving 
way of the left knee was secondary to pain rather than 
instability.

Additional records from Dr. McIntosh show that the veteran 
was admitted for an arthroscopic evaluation in March 1997 
with diagnosis of possible medial meniscus tear, internal 
derangement of the knee.  The veteran had reported knife-like 
pain in the medial joint compartment for the past few months.  
Upon examination, he had significant tenderness of the medial 
joint line, no instability to varus or valgus, and negative 
drawer signs.  The left knee exhibited a full range of 
motion, with tenderness on the extreme of flexion.  Post-
operative diagnoses were degenerative joint disease of the 
medial joint compartment and partial medial meniscus tear.

In April 1997, Dr. McIntosh stated that he could not yet 
release the veteran to return to work as an elevator 
inspector.  The veteran had excellent range of motion and no 
swelling, but significant tenderness consistent with his 
arthritis.  He continued to have complaints of pain the 
following month.

The veteran's left knee disability was assigned a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for moderate impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
An increased evaluation to 30 percent would require a finding 
of severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  Moreover, if the veteran is rated under 
Diagnostic Code 5257 and there is x-ray evidence of arthritis 
and limitation of motion or painful motion, a separate rating 
is available under Diagnostic Code 5003.  VAOPGCPREC 9-98.

In addition, the veteran's left knee disability may be 
evaluated according to the limitation of flexion or extension 
of his leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1999).  When a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered.  A separate rating need not be made for pain but 
the impact of pain must be considered in making a rating 
decision. See VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Based upon the aforementioned evidence, the Board finds that 
the veteran's left knee disability was appropriately 
characterized as moderate and that the criteria for the next 
higher evaluation under Diagnostic Code 5257 was not met.  
Specifically, the Board observes that objective findings have 
included instability due to pain, movement limited by pain, 
and tenderness.  However, the left knee had only slight 
limitation of motion and no ligamentous instability, and the 
veteran was generally capable of continuing his work as an 
elevator inspector.  Accordingly, the Board finds that the 
criteria for the next higher evaluation have not been met.

The Board has also considered the application of alternative 
Diagnostic Codes.  However, an evaluation in excess of 20 
percent is not warranted because the veteran's left knee 
disability is not productive of limitation of flexion to 15 
degrees, limitation of extension to 20 degrees, or ankylosis.  
See Diagnostic Codes 5256, 5260, 5261.

Nevertheless, the Board concludes that a separate 10 percent 
rating is assignable for arthritic involvement of the knee 
pursuant to VAOPGCPREC 9-98.  The radiological and 
arthroscopic reports of record have verified that the veteran 
had degenerative joint disease of the left knee.  In 
addition, the veteran had limited and painful motion, and 
instability of the left knee.  The Board recognizes that the 
veteran's instability was attributed to pain, rather than 
ligamentous laxity.  However, the Board finds the cause of 
the instability to be unimportant because the record contains 
objective and subjective findings of instability that 
hindered the veteran's daily functioning.  Therefore, a 
separate evaluation of 10 percent under Diagnostic Code 5003 
is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards and that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for the veteran's left 
knee disability, for purposes of accrued benefits, is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the veteran's left knee, for purposes of accrued 
benefits, is granted subject to the laws and regulations 
governing the payment of monetary benefits.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

